Shaw, C. J.
The defendant contended, at the trial, that the jury, under this indictment, must be confined to the smells *368emitted from the building, and could not consider those proceeding from other causes. But the court refused so to instruct the jury, but instructed them, that in deciding the question of the defendant’s guilt, they might take into account not only such smells as issued from his building, but also the smells and stenches arising from any part of his premises occupied for the purpose of making neat’s-foot oil.
It appears to the court, that this direction was too broad, and permitted the defendant to be found guilty of a nuisance not charged in the indictment. Without going back to the critical niceties, which have sometimes been resorted to, in considering the sufficiency of an indictment, it is a great and salutary principle of the common law, sanctioned and enforced by our declaration of rights, art. 12, that the crime or offence, to which a man is called to answer, shall be “fully and plainly, substantially and formally described ” in the indictment. It is to that alone he answers; that .alone is within the issue, and is the subject of proof.
In applying these rules, it appears to us, that the nuisance, arising from the hog yard and heaps of bones, was not charged in the indictment, was not traversed by the plea, and of course not in issue, and could not be taken into consideration, in deciding the question, whether the defendant was guilty on that indictment.

Verdict set aside, and a new trial granted.